internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc dom corp-plr127294-00 date date distributing controlled state a shareholder y z dear this is in reply to a letter dated date in which rulings were requested as to the federal_income_tax consequences of a proposed transaction additional information was submitted in a letter dated date the facts submitted for consideration are substantially as set forth below distributing is a state a corporation that has elected to be treated as a subchapter_s_corporation under sec_1361 distributing is engaged in the y business shareholder owns z of distributing’s stock controlled is a newly formed corporation financial information has been received indicating that distributing has had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years disputes have arisen between shareholder and the other four shareholders of distributing regarding the direction of the y market and how to respond as a result plr127294-00 of these disputes shareholder was removed as an officer and director of distributing to resolve these management disputes the following transactions have been proposed i ii distributing will transfer z of its assets and liabilities the transferred property to controlled in exchange for all of controlled’s stock immediately_after_the_transfer of the transferred property to controlled distributing will distribute all of the controlled stock to shareholder in exchange for all of shareholder 1's distributing stock in connection with the proposed transaction it has been represented that a b c d e f the fair_market_value of controlled stock to be received by shareholder will be approximately equal to the fair_market_value of the distributing stock surrendered by him in the exchange no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing the gross assets of distributing used in the y business have a market_value which is in excess of five percent of its gross assets and after the proposed transaction the gross assets of distributing and controlled which are used in the y business will have a fair_market_value which is in excess of five percent of each of distributing’s and controlled’s gross assets the five years of financial information submitted on behalf of distributing is representative of the corporation’s present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted following the proposed transaction distributing and controlled will each continue independently and with its separate employees the active_conduct of its share of all the integrated activities of the business conducted by distributing prior to the proposed transaction the distribution of the stock of controlled is carried out for the following corporate business_purpose to separately allocate the management functions of the y business among the shareholders of distributing to resolve management disputes the distribution of the stock of controlled plr127294-00 g h i j k l is motivated in whole or substantial part by this corporate business_purpose distributing is an s_corporation within the meaning of sec_1361 controlled will elect to be an s_corporation within the meaning of sec_1361 on the first available date after the proposed transaction and there is no intent to revoke or otherwise terminate the s_corporation_election of controlled there is no plan or intention by the shareholders or security holders of distributing to sell exchange transfer by gift or otherwise dispose_of any of their stock in or securities of distributing or controlled after the proposed transaction there is no plan or intention by distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the proposed transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 distributing and controlled have no accumulated_earnings_and_profits at the beginning of their respective taxable years distributing and controlled will have no current_earnings_and_profits as of the date of the distribution no distribution_of_property by distributing immediately before the transaction would require recognition of gain resulting in current_earnings_and_profits for the taxable_year of the distribution and distributing is not aware of nor is distributing planning or intending an event that will result in distributing or controlled having positive current or accumulated_earnings_and_profits after the distribution there is no plan or intention to liquidate distributing or controlled or to merge any of those corporations with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of business i the total adjusted bases and the fair_market_value of the assets transferred to controlled by distributing each equals or exceeds the sum of the liabilities assumed by controlled plus any liabilities to which the transferred assets are subject and ii the liabilities assumed in the proposed transaction and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred m the income_tax_liability for the taxable_year in which investment_credit plr127294-00 n o p q r property if any including any building to which sec_47 applies is transferred will be adjusted pursuant to sec_50 or a or sec_47 as in effect before amendment by public law title 104_stat_1388 if applicable to reflect an early disposition of the property distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the proposed transaction no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the proposed transaction payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length no two parties to the proposed transaction are investment companies as defined in sec_368 and iv the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire except as allowed by sec_355 directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either distributing or controlled or stock possessing percent or more of the total value of all classes of stock of either distributing or controlled based solely on the information submitted and the representations set forth above we rule as follows the transfer by distributing to controlled of the transferred property to newly created controlled in exchange for controlled common_stock and the assumption by controlled of certain related liabilities followed by a distribution of the controlled common_stock by distributing as described above will be a reorganization within the meaning of sec_368 of the code and distributing and controlled will each be a party to the reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing upon the transfer of the transferred property to controlled in exchange for controlled common_stock sec_361 and sec_357 of the code no gain_or_loss will be recognized by controlled upon receipt of the transferred property from distributing in exchange for controlled common_stock sec_1032 of the code plr127294-00 the basis of the transferred property received by controlled will be the same as the basis of such property in the hands of distributing immediately prior to the transfer sec_362 of the code the holding_period of the transferred property received by controlled will include the period during which such property was held by distributing sec_1223 of the code no gain_or_loss will be recognized to and no amount shall be includible in the income of shareholder upon receipt of the controlled stock in the distribution described above sec_355 of the code no gain_or_loss will be recognized by distributing upon the distribution of all of its stock of controlled as described above sec_361 of the code the basis of the controlled stock in the hands of shareholder immediately after the distribution of controlled stock to shareholder will be the same as shareholder 1’s basis in the distributing stock surrendered in exchange sec_358 of the code the holding_period of the controlled stock received by shareholder in the transaction will include his holding_period of the distributing stock provided that such stock is held as a capital_asset on the date of the distribution sec_1223 of the code as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 of the regulations the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically we express no opinion as to whether distributing's s_corporation_election is valid or whether an election of s_corporation treatment by controlled will be valid this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr127294-00 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant sincerely jasper l cummings associate chief_counsel by charles m levy reviewer cc corp
